I join in the majority herein, inasmuch as I feel that certain definite legally acceptable procedural standards must be established for the utilization of a new testing device or equipment, the product of which is to be offered as evidence in a judicial proceeding.
Once the nature of the device or equipment has been explained through expert testimony and the acceptable procedural techniques in the use thereof established, such may thereafter, if properly shown, be appropriately judicially recognized as a proper device or item of equipment for such testing purpose, and the procedural practices, as shown to be conducted in later case situations, evaluated. *Page 389